Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-2, 4, 13, 15, 27, 29, 55-56, 58, 68, 70, 137-148 are pending.
The amendment filed 10/16/2020 which amends claims 1, 4, 55 and 137-138, and adds claims 139-148, and cancels claims 5-6, 31, 33, 37, 39, 41, 43, 45-46, 53 and  60-61 has been entered. Claims 3, 7-12, 14, 16-26, 28, 30, 32, 34-36, 38, 40, 42, 44, 47-52, 54, 57, 59, 62-67, 69, 71, 78, 80-84, 87, 89-93, 95, 97-99, 101-103, 107-108, 112, 114-122, 125-126 and 128-136 were canceled by the amendment filed 6/11/2019. New claims 139-148 are drawn to the examined invention. Thus, claims 1-2, 4, 13, 15, 27, 29, 55-56, 58, 68, 70, 137-148 are under examination.  

		              Claimed Benefit            
This application is a 371 of PCT/US17/54759  filed 10/2/2017 which claims benefit of 62403523 filed 10/03/2016. The provisional application 62403523 has support for the elected invention (see below).
	
                       Withdrawal of rejections  and objections 
The 112(b) rejection of claims 5-6 and 60-61 is withdrawn in light of the amendment filed 6/2/2021 which cancels the claims 5-6 and 60-61.
The 112(a) rejection (written description and scope enablement) is withdrawn in light of the amendment of claim  1 and 55. 
Examine remark: Claims 1 and 55 recite the UDH uses NADP+ or NAD+. 
Regarding item(i) of claim 1 and item (a) of claim 55 which is drawn to two or three of amino acids D42, I43 and A44 in the modified UDH comprising an amino acid sequence having at least 85% sequence  identity to instant SEQ ID NO:18; wherein SEQ ID NO:18 is identical to SEQ ID NO:20 except that position 43 is “Xaa” that is not Ile in SEQ ID NO:20 and “Ile” in SEQ  ID NO:18. The UDH of SEQ ID NO:20 utilizes NADP+ (see [0018], page 4, instant specification) wherein the substitution I43R renders the modified UDH binds  NADP+ (see [0144], p.35, instant speciation). Since the limitation “two or three of amino acids D42, I43 and A44” encompasses the substitution I43R, the item(i) of claim 1 and item (a) of claim 55 commensurate with the UDH uses NADP+ or/and NAD+.
Regarding the item(ii) of claim 1 and item (b) of claim 55 which is drawn to Xaa (43) is TR, K or H in the modified UDH comprising an amino acid sequence having at least 85% sequence identity to instant SEQ ID NO:20 which utilizes NADP+ (see above discussion); and thus, the item(ii) of claim 1 and item (b) of claim 55 commensurate with ‘the UDH uses NADP+ +. too. Therefore, applicant has possession of claimed host cell of claims 1 and 55, and therefore, the amendment overcomes the 112(a) rejection.
	The 102 rejection of claims 1, 2, 4, 15, 27, 29, 55-56, 58 and 70 by US20150093794 is withdrawn in light of the amendment filed 6/2/2021. 
The 102 rejection of claims 137-138 by Benz et al. is withdrawn in light of the amendment filed 6/2/2021.
The 103 rejection of claims 13 and 68 by US20150093794 and Benz et al. is withdrawn in light of the amendment filed 6/2/2021.

The objection of the specification is withdrawn in light of the amendment of the specification thereof. 
The objection of claim 4 is withdrawn in light of the amendment of the claim 4.
The objection of drawing is withdrawn in light of the new drawing filed 6/2/2021 has been accepted. 

	The amendment (filed 6/2/2021) necessities the following new grounds of rejections.

	Examiner remark: because of the new grounds of the rejection set forth below, Examiner will not address the applicant’s arguments for the 102 rejections and 103 rejection set forth at pages 16-18 in the response filed 6/2/2021. 
Additionally, since the limitation in item (a)(i) of the amended claim 1, (filed 6/2/2021) “SEQ  ID NO:18 (elected species) wherein two or three amino acids D42, I43 and A44 are substituted” is free from the prior art, the examination moves to item (a)(iv) of the amended claim 1 which contains non-elected species.

             New-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
             [1] (New) Claims 1, 2, 4, 15, 27, 29, 55-56, 58, 70 and  new claims 143 and 147 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009145838 (‘838).

‘838 teaches a recombinant cell expressing a gene encoding urinate dehydrogenase (UDH) from A. tumefaciens having the sequence if SEQ ID NO:24 which has 100% sequence identity to instant SEQ ID NO:26 (item (iv), claim 1; and item (d), claim 55) (see p.9, lines 7-17 and 21-23, lines 26-32, ‘838, and ref claims 1 and 65 of ’838) (see the sequence alignment belwo, wherei Q is instant SEQ ID NO:26, and Db is SEQ ID NO:24 of ‘838). This teaching is also applied to new claims 143 and 147.

AC   AXS64629;
DE   Agrobacterium tumefaciens str. C58 uronate dehydrogenase SEQ ID 24.
KW   protein production; udh; uronate dehydrogenase.
CC PN   WO2009145838-A2.
CC PS   Claim 65; SEQ ID NO 24;

  Query Match     100.0%;  Length 265;
  Best Local Similarity   100.0%;  
  Matches  265;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKRLLVTGAAGQLGRVMRERLAPMAEILRLADLSPLDPAGPNEECVQCDLADANAVNAMV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKRLLVTGAAGQLGRVMRERLAPMAEILRLADLSPLDPAGPNEECVQCDLADANAVNAMV 60

Qy         61 AGCDGIVHLGGISVEKPFEQILQGNIIGLYNLYEAARAHGQPRIVFASSNHTIGYYPQTE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGCDGIVHLGGISVEKPFEQILQGNIIGLYNLYEAARAHGQPRIVFASSNHTIGYYPQTE 120

Qy        121 RLGPDVPARPDGLYGVSKCFGENLARMYFDKFGQETALVRIGSCTPEPNNYRMLSTWFSH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RLGPDVPARPDGLYGVSKCFGENLARMYFDKFGQETALVRIGSCTPEPNNYRMLSTWFSH 180

Qy        181 DDFVSLIEAVFRAPVLGCPVVWGASANDAGWWDNSHLGFLGWKPKDNAEAFRRHITETTP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DDFVSLIEAVFRAPVLGCPVVWGASANDAGWWDNSHLGFLGWKPKDNAEAFRRHITETTP 240

Qy        241 PPDPNDALVRFQGGTFVDNPIFKQS 265
              |||||||||||||||||||||||||
Db        241 PPDPNDALVRFQGGTFVDNPIFKQS 265
The A.tumefaciens UDH of SEQ ID NO:24 utilizes NAD+ as cofactor (claims 1, 55) (Table 5 at pages 57-58, and p.47, lines 14-17, ‘838). 
	The host cell S. cerevisiae  (claims 27, 56) is used for recombinant expression of UDH (p.10, lines 1-5, ’83). When expressing the A.tumefaciens UDH S. cerevisiae  strain, the ADH1 from Saccharomyces using NAD(P)H produced by UDH activity” (i.e., yeast Saccharomyces strain  express endogenous NADPH-dependent alcohol dehydrogenase encoded by ADH1 gene). It is noted that  the breadth  of an endogenous “reductase” (claim 1) encompasses an “alcohol dehydrogenase”  as evidenced by [0140], lines 2-3; and [0072], lines 6 of the instant specification which states that “alcohol dehydrogenase is the reductase. Thus, the prior art teaching meets that limitation of item (b) of claim 1 which is directed to the claimed host cell additionally comprises one or more heterologous polynucleotide encoding enzyme(s) of an claim 1) as evidenced by paragraphs [0071]-[0072] of instant specification.
	The UDH catalyzes conversion of D-glucuronic acid (that is equivalent to “a sugar acid” (claims 1, 55) to D-glucaric acid (see Figure 1, ‘838). 
             Regarding “1,5-aldonolactone” (line 5, claim 1 and lines 3-4, claim 55), MPEP states that “product and apparatus claims - when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (see MPEP 2112.01(I)). In this case,  the UDH of SEQ ID NO:24 of ‘838 has 100% sequence identity to instant SEQ ID NO:26 (claims 1, 55), per MPEP, the prior art UDH of SEQ ID NO:24
 necessarily has inherent ability of converting sugar acid such as D-galacturonic acid to its corresponding 1,5-aldonolactone such has D-galactaro-1,5-lactone (claims 1, 2, 70) due to its 100% sequence identity thereof.   
             In addition, ‘838 teaches that the host cell can be E.coli (claims 29, 58) (ref claims 1 and 10-12, ‘838) which comprises the UDH enzyme and contains a deletion of uxaC gene (see p.6, lines 29-31, Figure 5, ‘838) as applied to the “host cell  comprises a genetic modification in an endogenous uxaC gene such that the genetically modified prokaryotic cell does not produce functional “uxaC” gene product set forth in claim 4.
The recombinant cell comprises genes encoding myo-inositol oxygenase (MIOX) and myo-inositol 1-phosphate synthase (MIPS) (claim 15) in addition to the gene encoding the UDH (see ref claims 24-25 of ‘838).
	Thus, ‘838 teaches claims 1, 2, 4, 15, 27, 29, 55-56, 58, 70, 143 and 147.

[2] (new) Claims 137-139 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
 WO2013115959 (‘959).
‘959 teaches an engineered yeast cell capable of expressing at least one heterologous transporter protein  ([0012], ‘959)  the amino acid sequence of SEQ ID NO:197 which has 100% sequence identity to instant SEQ ID NO:2 (claims 137, 138, 139) (see the sequence alignment below)  which is an identified transporter protein (see [0194]; 959). The transporter protein is capable of transporting galacturonic acid  (claims 137, 138, 139) ([0060], lines 1 ad 10-12,  ‘959).
	The sequence align (wherein Qy is instant SEQ  ID NO:2, and Db is SEQ ID NO:197).

AC   BAR92378;
DE   Aspergillus niger sugar transporter (e20), SEQ ID 197.
CC PN   WO2013115959-A1.
CC PS   Claim 8; SEQ ID NO 197; 145pp; English.

  Query Match 100.0%;  Length 518;

Qy          1 MSLLKNYRVYLLTAVAYSGSLLFGYDTGVMGSVLSLTSFKEDFGIPTGSSGFASSKSSEI 60

Db          1 MSLLKNYRVYLLTAVAYSGSLLFGYDTGVMGSVLSLTSFKEDFGIPTGSSGFASSKSSEI 60

Qy         61 SSNVVSLLTAGCFFGAIFAAPLNERIGRRYALMIFTVIFLIGAAVQVASKHHIGQIYGGR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SSNVVSLLTAGCFFGAIFAAPLNERIGRRYALMIFTVIFLIGAAVQVASKHHIGQIYGGR 120

Qy        121 VIAGLGIGGMSSITPVFVSENCPPSIRGRVAGMFQEFLVIGSTFAYWLDYGVSLHIPSST 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VIAGLGIGGMSSITPVFVSENCPPSIRGRVAGMFQEFLVIGSTFAYWLDYGVSLHIPSST 180

Qy        181 KQWRVPVAVQLIPGGLMLLGLFFLKESPRWLAGKGRHEEALQSLAYIRNESPDSEEIQKE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KQWRVPVAVQLIPGGLMLLGLFFLKESPRWLAGKGRHEEALQSLAYIRNESPDSEEIQKE 240

Qy        241 FAEIRAAIDEEVAATEGLTYKEFIQPSNLKRFGFAFTLMLSQQFTGTNSIGYYAPEIFQT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FAEIRAAIDEEVAATEGLTYKEFIQPSNLKRFGFAFTLMLSQQFTGTNSIGYYAPEIFQT 300

Qy        301 IGLSATNSSLFATGVYGTVKVVATAIFLFVGIDRWGRKLSLVGGSIWMASMMFIIGAVLA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IGLSATNSSLFATGVYGTVKVVATAIFLFVGIDRWGRKLSLVGGSIWMASMMFIIGAVLA 360

Qy        361 THPPDTSASGVSQASIAMVVMIYLYVIGYSASWGPTPWVYVSEIFPTRLRSYGVGLAATS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 THPPDTSASGVSQASIAMVVMIYLYVIGYSASWGPTPWVYVSEIFPTRLRSYGVGLAATS 420

Qy        421 QWLWSFVVTEITPKAVHNIGWRTFLMFGIFCVAMCVFVIVFAKETKGRSLEDMDILFGAV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QWLWSFVVTEITPKAVHNIGWRTFLMFGIFCVAMCVFVIVFAKETKGRSLEDMDILFGAV 480

Qy        481 NEADRRAAVEHTMHKRGSSHIEDVDEETERVRHEQDKV 518
              ||||||||||||||||||||||||||||||||||||||
Db        481 NEADRRAAVEHTMHKRGSSHIEDVDEETERVRHEQDKV 518
	Thus, WO2013115959 anticipates claims 137-138.

    New-Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


[1] Claims 13 and 68 are rejected under 35 U.S.C. 103 as being obvious over 
WO2009145838 (‘838) as applied to claim 1 from which claim 13 depends and applied to claim 55 from which claim 68 depends, and further in view of Benz et al. (Biotechcol. Biofuels (2014) 7:20, 1-13) and US20150093794 (‘794).

	The teaching of claims 1 and 55 by ‘838 is the following.
‘838 teaches a recombinant cell expressing a gene encoding uronate dehydrogenase (UDH) from A. tumefaciens having the sequence if SEQ ID NO:24 which has 100% sequence identity to instant SEQ ID NO:26 (item (iv), claim 1; and item (d), claim 55) (see p.9, lines 7-17 and 21-23, lines 26-32, ‘838, and ref claims 1 and 65 of ’838) (see the sequence alignment below, wherein Q is instant SEQ ID NO:26, and Db is SEQ ID NO;24 of ‘838). 

AC   AXS64629;
DE   Agrobacterium tumefaciens str. C58 uronate dehydrogenase SEQ ID 24.
KW   protein production; udh; uronate dehydrogenase.
CC PN   WO2009145838-A2.
CC PS   Claim 65; SEQ ID NO 24;

  Query Match     100.0%;  Length 265;
  Best Local Similarity   100.0%;  
  Matches  265;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKRLLVTGAAGQLGRVMRERLAPMAEILRLADLSPLDPAGPNEECVQCDLADANAVNAMV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKRLLVTGAAGQLGRVMRERLAPMAEILRLADLSPLDPAGPNEECVQCDLADANAVNAMV 60

Qy         61 AGCDGIVHLGGISVEKPFEQILQGNIIGLYNLYEAARAHGQPRIVFASSNHTIGYYPQTE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGCDGIVHLGGISVEKPFEQILQGNIIGLYNLYEAARAHGQPRIVFASSNHTIGYYPQTE 120

Qy        121 RLGPDVPARPDGLYGVSKCFGENLARMYFDKFGQETALVRIGSCTPEPNNYRMLSTWFSH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RLGPDVPARPDGLYGVSKCFGENLARMYFDKFGQETALVRIGSCTPEPNNYRMLSTWFSH 180

Qy        181 DDFVSLIEAVFRAPVLGCPVVWGASANDAGWWDNSHLGFLGWKPKDNAEAFRRHITETTP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DDFVSLIEAVFRAPVLGCPVVWGASANDAGWWDNSHLGFLGWKPKDNAEAFRRHITETTP 240

Qy        241 PPDPNDALVRFQGGTFVDNPIFKQS 265
              |||||||||||||||||||||||||

The A.tumefaciens UDH of SEQ ID NO:24 utilizes NAD+ as cofactor (claims 1, 55) (Table 5 at pages 57-58, and p.47, lines 14-17, ‘838). 
	The host cell S. cerevisiae  is used for recombinantly expression of UDH (p.10, lines 1-5, ’83). When expressing the A.tumefaciens UDH in S. cerevisiae  strain, the ADH1 from Saccharomyces using NAD(P)H produced by UDH activity” (i.e., yeast Saccharomyces strain  express endogenous NADPH-dependent alcohol dehydrogenase encoded by ADH1 gene). It is noted that  the breadth  of an endogenous “reductase” (claim 1) encompasses an “alcohol dehydrogenase”  as evidenced by [0140], lines 2-3; and [0072], lines 6 of the instant specification which states that “alcohol dehydrogenase is the reductase. Thus, the prior art teaching meets that limitation of item (b) of claim 1 which is directed to the claimed host cell additionally comprises one or more heterologous polynucleotide encoding enzyme(s) of an anabolic pathway which requires the reductase that utilizes the NADH produced by the UDH enzyme, which the alcohol dehydrogenase is an anabolic enzyme (claim 1) as evidenced by paragraphs [0071]-[0072] of instant specification.
	The UDH catalyzes conversion of D-glucuronic acid (that is equivalent to “a sugar acid” (claims 1, 55) to D-glucaric acid (see Figure 1, ‘838). 
             Regarding “1,5-aldonolactone” (line 5, claim 1 and lines 3-4, claim 55), MPEP states that “product and apparatus claims - when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” (see MPEP 2112.01(I)). In this case,  the UDH of SEQ ID NO:24 of ‘838 has 100% sequence identity to instant SEQ ID NO:26 (claims 1, 55), per MPEP, the prior art UDH of SEQ ID NO:24
 necessarily has inherent ability of converting sugar acid such as D-galacturonic acid to its corresponding 1,5-aldonolactone such has D-galactaro-1,5-lactone (claims 1) due to its 100% sequence identity thereof.   
The above teachings  of ‘838 are applied to claims 1 and 55. 
Although ‘838 does not expressly teach or suggest expressing a heterologous D-galacturonic acid (D-GalA) transporter in claim 13, ‘794 has taught uronate dehydrogenase (UDH) catalyzes conversion of galacturonic acid (galacturonate) to glucaric acid (p.2, lines 22-26, ‘838) wherein UDH uses galacturonate as substrate and NAD+ as cofactor ([Table 5 at pages 57-58, and p.47, lines 14-17, ‘838). 
 Accordingly, D-Gal transporter art (Benz) teaches the requirement of D-GalA transporter (GAT-1) (claim 68) from N. crassa for transporting D-galacturonic acid (D-GalA) from outside cell into the host cell; the transported D-GalA is then catalyzed by UDH to be converted to “galactaric acid (GalAA) (see Figure 5 and abstract, Benz) which is the common subject matter of ‘838 which invention is directed to production of high quantities of glucaric acid (see p.2, lines 25-26, ‘838), as applied to claim 13.   
S. cerevisiae yeast cell which heterologous express D-galacturonic acid ( D-GalA) transporter (GAT-1) wherein the yeast cell was transformed with a nucleotide construct comprising gat-1 cDNA (see 5, right col., 2nd paragraph, Benz).  Thus, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to transform the yeast host  S. cerevisiae cell of ‘838 with heterologous vector containing the gat-1 cDNA (Benz) and to express said cDNA encoding said “D-GalA transporter” in addition to express the heterologous enzymes such as UDH  (‘838) wherein the expression can be manipulated to improve D-GalA transport are even at high concentrations and/or sustain import when extracellular concentrations decrease (p.7, left col., lines 7-10, Benz), in order to produce desire high quantities of the galactaric acid (‘838) which has the “top value added chemicals and as a promising starting material for producing new nylons and hyperbranched polyesters (p.2, lines 2-4, ‘838) with reasonable expectation of success. 

[2] Claim 148 is rejected under 35 U.S.C. 103 as being obvious over WO2009145838 (‘838) as applied to claim 1 from which claim 148  depends and further in view of Nakamura et al. (Curr. Opin. Biotechnol. (2003) 14, 454-459) and US20130130347 (‘347) .
	Claim interpretation:
Claim 148 is directed to anabolic pathway enzymes in the claimed modified host cell of claim 1 comprise a glycerol dehydrogenase and the “reductase” (claim 1) is a “1,3-propanediol oxidoreductase”. Since claim 148 which depends from claim 1 limits the “anabolic pathway enzymes” to the “glycerol dehydrogenase” and the “1,3-propanediol oxidoreductase”, if the prior art teaches a recombinant host cell not only expressing gene encoding UDH but also expressing the genes encoding said “glycerol dehydrogenase” and “1,3-propanediol oxidoreductase”, the prior art is applicable to claim 148.

The teaching of claim 1 by ‘838 has been set forth above.
‘838 does not expressly teach the host cell further comprising a 1,3-propanediol oxidoreductase and glycerol dehydrogenase in claim 148.
‘838 however has taught production of NADH by UDH which converting D-glucuronic acid to D-glucaric acid in E.coli host cell (Fig.1 and p.6, lines 5-11, and Example 1, ‘838). In addition,‘838 discusses  a novel pathway in E. coli (designed by Nakamura et al. 2003) for production of 1,3-propanediol (1,3-PD) (se p.1, lines 21-24, ‘838) wherein said 1,3-PD production requires the presence of NADH (see the following discussion). By looking into the reference Nakamura, one skilled in the art would have readily found the teachings that the engineered E.coli  which expresses the gene encoding “glycerol dehydratase” (claim 148)  (encoded by gene dhaB1)  and “1,3-Propanediol oxidoreductase” (encoded by gene dhaT) (claim 148) produces 1,3-PD wherein both enzymes encoded by gene dhaB1 and dhaT use NADH,  and E.coli strain provides optimally the energetic and redox demands of 1,3-PD production (see Figure 2; p.456, right col., line10-27, Nakamura). Thus, it would have been prima facie obvious for one skilled  in the art before the effective filing date of the claimed invention to use the engineered E.coli strain (Nakamura) in the place of the E.coli host cell (‘838) for production of desired with reasonable expectation of success, wherein the produced 1,3-PD has been known to be a useful industrial product such as  useful as composite, adhesive, laminate and molding material ([0051], lines 20-23, ‘347).  Therefore, the combination of the references’ teachings renders claim 148 prima facie obvious.
                                                  Conclusion
	Claims 1-2, 4, 13, 15, 27, 29, 55-56, 58, 68, 70, 137-139, 143 and 147-148 are not allowed.
	Claims 140-142 and 144-146 are objected to as being dependent upon a rejected base claims 1 or 55, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The Examiner can normally be reached M-F from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939.  The official fax number for Technology Center 1600 is (703) 308-4242. 
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
	
/Samuel  W. Liu/
Examiner, Art Unit 1656
September 4, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600